DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to the following application(s), as applicable:
* application 20170425.1, filed 20 April 2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 21 April 2022 is/are entered and considered by Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1: the limitations “receiving means” and “processing means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; however, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The Specification as originally filed in parent application 20170425.1 on 20 April 2020 discloses several embodiments capable of being used to receive data, e.g. a computer and associated hardware components (see at least Figure 1 disclosing a processor), no association between the structure and the function can be found in the Specification.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim(s) 2-12: this/these claim(s) is/are rejected by dependency on parent claim 1, as discussed above and incorporated herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A system for monitoring a stress level of a living individual, the system comprising: 
receiving means for receiving data directly measured by a plurality of sensors on the body of the living individual; 
processing means for evaluating a stress level of the living individual based on the received data, wherein the evaluating the stress level comprises calculating a stress entropic load, the stress entropic load being a thermodynamic parameter representing an amount of entropy generated within the living individual due to adaptation to a whole set of environmental influences in a given scenario at a given point of time; and 
an output interface for generating an output indicating the stress level of the living individual based on the result of the evaluation by said processing means.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts” because calculating a stress entropic load is directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations. MPEP § 2106.04(a)(2)(I).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because diagnosing a person for stress (such as when performed by a physician in the course of treating a patient) is directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because but for a generic computer recited with a high level of generality to implement the abstract concept in a post hoc manner, the step of calculating the stress entropic load may be practically performed in the human mind either mentally or with pen and paper, and have been found to be directed to concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-12 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
receiving means for receiving data directly measured by a plurality of sensors on the body of the living individual; 
processing means;
an output interface for generating an output.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the receiving means and processing means, as discussed above and incorporated herein, the broadest reasonable interpretation of this limitation includes generic computer and associated hardware components capable of receiving and processing data (see at least Figure 1 of the Specification as originally filed in parent application 20170425.1 on 20 April 2020 disclosing generic/general-purpose computers for use in implementing the claimed invention).
These limitations amount to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f))
Regarding the output interface, the Specification as originally filed in parent application 20170425.1 on 20 April 2020 discloses that any interface may be used, including generic computer interfaces (page 3 paragraph 0010).
This limitation amounts to insignificant extra-solution activity to the abstract idea (such as insignificant application). MPEP 2106.05(g)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: receiving means for receiving data directly measured by a plurality of sensors on the body of the living individual; processing means; an output interface for generating an output; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
The additional elements identified above have been found to be directed to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (such as performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Specifically regarding the output interface the Specification as originally filed in parent application 20170425.1 on 20 April 2020 discloses that any interface may be used, including generic computer interfaces, in a manner that appears to be well-understood, routine, and conventional in the art (page 3 paragraph 0010 disclosing the output interface without any additional details).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 13 recites:
A computer-implemented method of monitoring a stress level of a living individual, the method comprising the steps of: 
receiving data directly measured by a plurality of sensors on the body of the living individual; 
evaluating a stress level of the living individual based on the received data, wherein the evaluating the stress level includes calculating a stress entropic load, the stress entropic load being a thermodynamic parameter representing an amount of entropy generated within the living individual due to adaptation to a whole set of environmental influences in a given scenario at a given point of time; and 
outputting an output indicating the stress level of the living individual based on the result of the evaluation.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts” because calculating a stress entropic load is directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations. MPEP § 2106.04(a)(2)(I).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because diagnosing a person for stress (such as when performed by a physician in the course of treating a patient) is directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because but for a generic computer (appearing in the preamble, while the evaluating step is not strictly limited to any particular hardware) recited with a high level of generality to implement the abstract concept in a post hoc manner, the step of calculating the stress entropic load may be practically performed in the human mind either mentally or with pen and paper, and have been found to be directed to concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 14-15 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
receiving data directly measured by a plurality of sensors on the body of the living individual; 
outputting an output.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the receiving data step, this limitation amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f))
Regarding the output interface, the Specification as originally filed in parent application 20170425.1 on 20 April 2020 discloses that any interface may be used, including generic computer interfaces (page 3 paragraph 0010).
This limitation amounts to insignificant extra-solution activity to the abstract idea (such as insignificant application). MPEP 2106.05(g)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: receiving data directly measured by a plurality of sensors on the body of the living individual; outputting an output; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
The additional elements identified above have been found to be directed to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (such as performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Specifically regarding the output interface the Specification as originally filed in parent application 20170425.1 on 20 April 2020 discloses that any interface may be used, including generic computer interfaces, in a manner that appears to be well-understood, routine, and conventional in the art (page 3 paragraph 0010 disclosing the output interface without any additional details).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boregowda (Measuring Entropy Change in a Human Physiological System, submitted by Applicant on 16 April 2021)

Claim 1: Boregowda discloses:
A system for monitoring a stress level of a living individual, the system comprising: 
receiving means for receiving data directly measured by a plurality of sensors on the body of the living individual (page 3 column 1 Section 3.2 Data Collection illustrating receiving data from a BioPac system); 
processing means for evaluating a stress level of the living individual based on the received data, wherein the evaluating the stress level comprises calculating a stress entropic load, the stress entropic load being a thermodynamic parameter representing an amount of entropy generated within the living individual (page 1 column 2 Section 2.1 illustrating the entropy  as a closed thermodynamic system) due to adaptation to a whole set of environmental influences (page 3 column 1 Section 3.2 Condition 2 illustrating a task to provoke a response in the user [considered to be a form of “environmental influences”]) in a given scenario at a given point of time (page 7 Table 1, Figure 3 illustrating calculating the entropy for the user); and 
an output interface for generating an output indicating the stress level of the living individual based on the result of the evaluation by said processing means (see at least page 7 Figure 3 illustrating outputting the user’s entropy change).

Claim 8: Boregowda teaches:
A system according to claim 1, as discussed above and incorporated herein.
Boregowda further teaches:
wherein said calculation comprises the calculation of a stress entropic load change of the living individual during a predetermined time interval, calculated as a difference between overall entropy production of the living individual calculated based on said data measured by said sensors during said predetermined time interval and a baseline entropy production of said living individual over said predetermined time interval, said baseline entropy production indicating the entropy production of said living individual in a stress free scenario (page 3 column 1 Section 3.2 illustrating measuring the difference between a stress-free relaxation base period, and a task period [considered to be the [predetermined time interval], page 6 Figure 3 illustrating the change in entropy between the two phases).

Claim 9: Boregowda teaches:
A system according to claim 8, as discussed above and incorporated herein.
Boregowda further teaches:
wherein said baseline entropy production is calculated in advance, by means of a calculation of overall entropy production of the living individual during said predetermined time interval in a stress free scenario, based on respective sensor data measured in said stress free scenario (page 3 column 1 Section 3.2 illustrating measuring the patient’s relaxed response used in the entropy change calculation as the baseline data points).

Claim 10: Boregowda teaches:
A system according to claim 9, as discussed above and incorporated herein.
Boregowda further teaches:
further comprising a database for storing data representing said baseline entropy production for a given living individual, as a footprint of said living individual (page 6 Table 1 illustrating a data table used to store all baseline values [considered to be a form of “database”]).

Claim 11: Boregowda teaches:
A system according to claim 8, as discussed above and incorporated herein.
Boregowda further teaches:
wherein said baseline entropy production is estimated on the basis of respective data calculated and collected for a representative population of said kind of living individuals, by further taking into account individual characteristics of the particular living individual which is monitored (page 3 column 2 Section 4 illustrating determining interindividual differences in the baseline response, page 6 column 1 last paragraph illustrating accumulating data for workers exposed to similar environment conditions).

Claim 12: Boregowda teaches:
A system according to claim 8, as discussed above and incorporated herein.
Boregowda further teaches:
wherein said baseline entropy production is assumed to have a constant rate (page 1 column 1-2 illustrating entropy change is assumed to be constant/minimal until introduced to a task).

Claim 13: Boregowda discloses:
A computer-implemented method of monitoring a stress level of a living individual, the method comprising the steps of: 
receiving data directly measured by a plurality of sensors on the body of the living individual  (page 3 column 1 Section 3.2 Data Collection illustrating receiving data from a BioPac system); 
evaluating a stress level of the living individual based on the received data, wherein the evaluating the stress level includes calculating a stress entropic load, the stress entropic load being a thermodynamic parameter representing an amount of entropy generated within the living individual (page 1 column 2 Section 2.1 illustrating the entropy  as a closed thermodynamic system) due to adaptation to a whole set of environmental influences in a given scenario at a given point of time (page 6 column 1 last paragraph illustrating accumulating data for workers exposed to similar environment conditions); and 
outputting an output indicating the stress level of the living individual based on the result of the evaluation (see at least page 7 Figure 3 illustrating outputting the user’s entropy change).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boregowda in view of Olivier (20170181700).

Claim 2: Boregowda teaches:
A system according to claim 1, as discussed above and incorporated herein.
Boregowda does not teach:
wherein said processing means further being adapted to predict the adaptation of the living individual for future points of time, by extrapolation and/or simulation based on the evaluation result.
Olivier teaches:
wherein said processing means further being adapted to predict the adaptation of the living individual for future points of time, by extrapolation and/or simulation based on the evaluation result (page 3 paragraph 0015 illustrating predicting the future stress levels).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the stress prediction of Olivier within the embodiment of Boregowda with the motivation of improving patient health by identifying stress tensors and reducing or removing them (Olivier; page 1 paragraph 0004).

Claim(s) 3-6, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boregowda in view of Olivier as applied to parent claim(s) 2, 1, as applicable, and further in view of Aliper (20190034581).

Claim 3: Boregowda in view of Olivier teach:
A system according to claim 2, as discussed above and incorporated herein.
Boregowda in view of Olivier do not teach:
wherein said processing means further being adapted to predict an estimated time to adaptation failure of the living individual based on said extrapolation and/or simulation, the time to adaptation failure giving a time limit for replacement of the living individual operating in said given scenario.
Aliper teaches:
wherein said processing means further being adapted to predict an estimated time to adaptation failure of the living individual based on said extrapolation and/or simulation, the time to adaptation failure giving a time limit for replacement of the living individual operating in said given scenario (page 3-4 paragraph 0042 illustrating estimating the life expectancy of the patient page 28 paragraph 0304 illustrating hazardous environment exposure as a factor effect stress).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the life expectancy predictor of Aliper within the embodiment of Boregowda in view of Olivier with the motivation of improving patient health by identifying stress tensors and reducing or removing them (Olivier; page 1 paragraph 0004).

Claim 4: Boregowda in view of Olivier and Aliper teach:
A system according to claim 3, as discussed above and incorporated herein.
Boregowda in view of Olivier do not teach:
wherein said estimated time to adaptation failure being based on a comparison of a unique function of a stress entropic load predicted for future points in time by extrapolation and/or simulation with a given threshold.
Aliper teaches:
wherein said estimated time to adaptation failure being based on a comparison of a unique function (page 26 illustrating a plurality of functions used to predict cell stress) of a stress entropic load predicted for future points in time by extrapolation and/or simulation with a given threshold (page 3-4 paragraph 0042 illustrating estimating the life expectancy of the patient page 28 paragraph 0304 illustrating hazardous environment exposure as causing death when stress level exceeds a threshold).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the life expectancy predictor of Aliper within the embodiment of Boregowda in view of Olivier and Aliper with the motivation of improving patient health by identifying stress tensors and reducing or removing them (Olivier; page 1 paragraph 0004).

Claim 5: Boregowda in view of Olivier and Aliper teach:
A system according to claim 4, as discussed above and incorporated herein.
Boregowda in view of Olivier do not teach:
wherein said unique function of the stress entropic load being determined based on a predetermined library of reference data.
Aliper teaches:
wherein said unique function of the stress entropic load being determined based on a predetermined library of reference data (page 26 illustrating a plurality of functions from available literature [considered to be a form of “library of reference data”] used to predict cell stress).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the life expectancy predictor of Aliper within the embodiment of Boregowda in view of Olivier and Aliper with the motivation of improving patient health by identifying stress tensors and reducing or removing them (Olivier; page 1 paragraph 0004).

Claim 6: Boregowda in view of Olivier and Aliper teach:
A system according to claim 3, as discussed above and incorporated herein.
Boregowda in view of Olivier do not teach:
wherein said processing means further being adapted to determine that the time limit for replacement has been reached, and said output interface further being adapted to output an indication to replace the living individual in response to a determination by said processing means that the time limit for replacement has been reached.
Aliper teaches:
wherein said processing means further being adapted to determine that the time limit for replacement has been reached, and said output interface further being adapted to output an indication to replace the living individual in response to a determination by said processing means that the time limit for replacement has been reached (page 4 paragraph 0051 illustrating determining the patient’s life expectancy when a ratio of the person’s biological age is compared to the person’s chronological age, thereby indicating that the person needs intervention to change the predicted life expectancy).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the life expectancy predictor of Aliper within the embodiment of Boregowda in view of Olivier and Aliper with the motivation of improving patient health by identifying stress tensors and reducing or removing them (Olivier; page 1 paragraph 0004).

Claim 14: Boregowda teaches:
A method according to claim 13, as discussed above and incorporated herein.
Boregowda does not teach:
further comprising the step of predicting an estimated time to adaptation failure of the living individual by an extrapolation and/or simulation based on the evaluation result.
Olivier teaches:
further comprising the step of predicting an estimated time to adaptation failure of the living individual by an extrapolation and/or simulation based on the evaluation result (page 3 paragraph 0015 illustrating predicting the future stress levels).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the stress prediction of Olivier within the embodiment of Boregowda with the motivation of improving patient health by identifying stress tensors and reducing or removing them (Olivier; page 1 paragraph 0004).
Boregowda in view of Olivier do not teach:
the time to adaptation failure giving a time limit for replacement of the living individual operating in said given scenario.
Aliper teaches:
the time to adaptation failure giving a time limit for replacement of the living individual operating in said given scenario (page 3-4 paragraph 0042 illustrating estimating the life expectancy of the patient page 28 paragraph 0304 illustrating hazardous environment exposure as a factor effect stress).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the life expectancy predictor of Aliper within the embodiment of Boregowda in view of Olivier with the motivation of improving patient health by identifying stress tensors and reducing or removing them (Olivier; page 1 paragraph 0004).

Claim 15: Boregowda in view of Olivier and Aliper teach:
A method according to claim 14, as discussed above and incorporated herein.
Boregowda in view of Olivier do not teach:
further comprising the step of outputting an indication to replace the living individual in response to a determination that the time limit for replacement has been reached.
Aliper teaches:
further comprising the step of outputting an indication to replace the living individual in response to a determination that the time limit for replacement has been reached (page 4 paragraph 0051 illustrating determining the patient’s life expectancy when a ratio of the person’s biological age is compared to the person’s chronological age, thereby indicating that the person needs intervention to change the predicted life expectancy).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the life expectancy predictor of Aliper within the embodiment of Boregowda in view of Olivier and Aliper with the motivation of improving patient health by identifying stress tensors and reducing or removing them (Olivier; page 1 paragraph 0004).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boregowda in view of LeBoeuf (20180242859).

Claim 7: Boregowda teaches:
A system according to claim 1, as discussed above and incorporated herein.
Boregowda does not teach:
wherein said receiving means further receiving data directly measured by at least one environment sensor for being used in the evaluation by said processing means.
LeBoeuf teaches:
wherein said receiving means further receiving data directly measured by at least one environment sensor for being used in the evaluation by said processing means (page 1 paragraph 0005 illustrating monitoring the user’s environment exposure with a sensor).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the environment data collection of LeBoeuf within the embodiment of Boregowda with the motivation of improving patient health by identifying stress tensors and reducing or removing them (LeBoeuf page 1 paragraph 0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zancho (20040147814) discloses monitoring the user’s environment with sensors to determine stress (page 3 paragraph 0029).
Yuen (20140278220) discloses physiological sensors and environmental sensors (Figure 12C) to determine stress (page 10 paragraph 0129).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626